


Exhibit 10.8
REGISTRATION RIGHTS AGREEMENT

September 14, 2012
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 14,
2012, is made among Strategic Hotels & Resorts, Inc., a Maryland corporation
(the “Company”), Monroe EH Holdings Trust, a Maryland corporation (“Monroe EH
Holdings”), Monroe EH TRS, LLC, a Delaware limited liability company (“Monroe EH
TRS”), and Monroe EH Condo Investment, LLC, a Delaware limited liability company
(“Monroe EH Condo” and together with Monroe EH Holdings and Monroe EH TRS, the
“Put Holders”).
W I T N E S S E T H
WHEREAS, SHR Essex House, LLC, a Delaware limited liability company and a
subsidiary of the Company (“SHR Essex”), entered into a purchase and sale
agreement with DIG EH Hotel, LLC, a Delaware limited liability company (the
“Purchase Agreement”), dated August 13, 2012, pursuant to which SHR Essex will
acquire the “Hotel Unit” and the “Commercial Unit” (as such terms are defined in
the Purchase Agreement) in the Essex House Condominium, and SHR Essex House
Condominiums, LLC, a Delaware limited liability company and a subsidiary of the
Company, will acquire nine residential condominium units (collectively, the
“Acquisition”);
WHEREAS, in connection with, and for the funding of, the Acquisition, (i)
Strategic Hotel Funding, L.L.C., a Delaware limited liability company (“SH
Funding”) and the Company’s operating partnership, has entered into a 51%/49%
joint venture with Monroe EH Holdings, pursuant to a Limited Liability Company
Agreement of SHR Essex House Holdings, LLC (“SHR Essex Holdings”), dated
September 14, 2012, by and between SH Funding and Monroe EH Holdings (the “SHR
Essex LLC Agreement”) and (ii) SHC DTRS, Inc., a Delaware corporation and a
wholly owned subsidiary of SH Funding (“SHC DTRS”), has entered into two 51%/49%
joint ventures with (A) Monroe EH TRS pursuant to a Limited Liability Company
Agreement of DTRS Essex House Holdings, LLC (“DTRS Essex”), dated September 14,
2012, by and between SHC DTRS and Monroe EH TRS (the “DTRS Essex LLC Agreement”)
and (B) Monroe EH Condo pursuant to a Limited Liability Company Agreement of SHR
Essex House Condominiums Holdings, LLC (together with SHR Essex Holdings and
DTRS Essex, the “LLCs”), dated September 14, 2012, by and between SHC DTRS and
Monroe EH Condo (together with the SHR Essex LLC Agreement and DTRS Essex LLC
Agreement, the “LLC Agreements”);
WHEREAS, pursuant to the LLC Agreements, the Put Holders have the right to
exchange their respective Interests (as defined in the LLC Agreements) in the
LLCs, as applicable, for shares (the “Exchange Shares”) of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), on such terms and as
further set forth in the LLC Agreements (the “Put Option”);
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and for other consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:



--------------------------------------------------------------------------------




Article I
Definitions.
1.1.    Certain Definitions. For purposes of this Agreement,
(a)    “Acquisition” has the meaning set forth in the Recitals.
(b)    “Affiliate” means, with respect to a specified person or entity, any
other person or entity that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the specified person or entity. For the purposes of this definition, “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such entity, whether through the
ownership of voting securities, by agreement or otherwise.
(c)    “Agreement” has the meaning set forth in the Preamble.
(d)    “Applicable Period” has the meaning set forth in Section 3.3.    
(e)    “Automatic Shelf Registration Statement” has the meaning in Rule 405 of
the Securities Act.
(f)    “Common Stock” has the meaning set forth in the Recitals.
(g)    “Company” has the meaning set forth in the Preamble and includes the
Company’s successor by merger, acquisition, reorganization or otherwise.
(h)    “DTRS Essex” has the meaning set forth in the Recitals.
(i)    “DTRS Essex LLC Agreement” has the meaning set forth in the Recitals.
(j)    “Effectiveness Period” has the meaning set forth in Section 3.1(b).
(k)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor federal statute and the rules and regulations thereunder, as in
effect from time to time.
(l)    “Exchange Date” means the date the Company receives notice from the Put
Holders notifying the Company of their election to initiate the Put Option,
pursuant to the terms and conditions of the LLC Agreements.
(m)    “Exchange Shares” has the meaning set forth in the Recitals.
(n)    “Holder” means each Put Holder and each Person who receives Registrable
Securities pursuant to a Permitted Transfer. If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company may act upon the basis of the
instructions, notice or election received from the registered owner of such
Registrable Securities.
(o)    “Inspectors” has the meaning set forth in Section 3.2(a)(xv).

Page 2

--------------------------------------------------------------------------------




(p)    “Joint Venture” has the meaning set forth in the Recitals.
(q)    “LLC Agreements” has the meaning set forth in the Recitals.
(r)    “LLCs” has the meaning set forth in the Recitals.
(s)    “Market Value” means, with respect to a share of Common Stock on a
particular date or at a particular time if the Market Value is being determined
intra-day, the following: (i) if the shares of Common Stock are listed or
admitted to trading on any national securities exchange, the closing price on
such day as reported by such national securities exchange, or if the Market
Value is being determined intra-day, the last reported sale price at such time
of determination, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day; (ii) if the shares of Common Stock are
not listed or admitted to trading on any national securities exchange, the last
reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the Company; (iii) if the shares of
Common Stock are not listed or admitted to trading on any national securities
exchange and no such last reported sale price or closing bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the Company, or if
there shall be no bid and asked prices on such day, the average of the high bid
and low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
or (iv) if none of the conditions set forth in clauses (i), (ii), or (iii) is
met then Market Value shall be determined in good faith by the Company’s board
of directors and certified by resolution thereof.
(t)    “Monroe EH Condo” has the meaning set forth in the Preamble.
(u)    “Monroe EH Holdings” has the meaning set forth in the Preamble.
(v)    “Monroe EH TRS” has the meaning set forth in the Preamble.
(w)    “Permitted Transfer” means a Transfer by a Put Holder to any Affiliate of
such Put Holder who agrees in writing to be bound by and subject to the terms
and conditions of this Agreement.
(x)    “Person” means an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization or a government or department or agency thereof.
(y)    “Prospectus” means the prospectus included in a Shelf Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to a prospectus, including post-effective
amendments, and, in each case, including all documents incorporated by reference
therein.
(z)    “Purchase Agreement” has the meaning set forth in the Recitals.
(aa)    “Put Holders” has the meaning set forth in the Preamble.

Page 3

--------------------------------------------------------------------------------




(bb)    “Put Option” has the meaning set forth in the Recitals.
(cc)    “Qualified Offering” has the meaning set forth in Section 3.1(c).
(dd)    “Qualified Offering Notice” has the meaning set forth in Section 3.1(c).
(ee)    “Records” has the meaning set forth in Section 3.3(a)(xv).
(ff)    “Registrable Securities” means (i) the Exchange Shares issued to the Put
Holders in connection with the Put Option and (ii) any equity securities of the
Company (and any other securities of the Company that are, or may be with the
passage of time or the occurrence of one or more events, convertible into equity
securities of the Company, issued in respect of the shares described in clause
(i), including without limitation, pursuant to any stock dividend, stock split
or recapitalization of the Company. As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities when (a) they have been
distributed to the public pursuant to an offering registered under the
Securities Act, (b) they have been sold in compliance with Rule 144, (c) they
have been redeemed or repurchased by the Company or any subsidiary thereof or
(d) they may be sold pursuant to Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 and without volume or manner-of-sale restrictions, as determined by the
Company, in consultation with its counsel.
(gg)    “Registration Expenses” has the meaning set forth in Section 3.5.
(hh)    “Rule 144” means Rule 144 promulgated under the Securities Act, as may
be amended or interpreted from time to time, or any successor or similar rule as
may be enacted by the SEC from time to time.
(ii)    “SEC” shall mean the United States Securities and Exchange Commission.
(jj)    “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal statute and the rules and regulations thereunder, as in effect
from time to time.
(kk)    “Selling Stockholder Information” with respect to the Holders, means (i)
its name, address, number of shares of Registrable Securities being offered and
the number of shares beneficially owned by such Holder which are required to
appear in the table (and corresponding footnotes) under the caption “Principal
and Selling Stockholders” in the Prospectus and (ii) any additional information
about or pertaining to such Holder reasonably requested by the Company which the
Company believes, in good faith, is needed to satisfy the Company’s disclosure
requirements under the Securities Act with respect to the Shelf Registration
Statement, including, without limitation, the intended method of distribution of
such Registrable Securities.
(ll)    “SH Funding” has the meaning set forth in the Recitals.
(mm) “SHC DTRS” has the meaning set forth in the Recitals.
(nn)    “SHR Essex” has the meaning set forth in the Recitals.
(oo)    “SHR Essex Holdings” has the meaning set forth in the Recitals.
(pp)    “SHR Essex LLC Agreement” has the meaning set forth in the Recitals.

Page 4

--------------------------------------------------------------------------------




(qq)    “Shelf Registration” shall mean a registration effected pursuant to
Section 3.1(a) hereof.
(rr)    “Shelf Registration Statement” means a “shelf” registration statement of
the Company which covers all of the Registrable Securities on Form S-3, if then
available to the Company, and if not then on any registration form then
available to the Company, under Rule 415 under the Securities Act, or any
successor or similar rule that may be adopted by the SEC, which may include an
Automatic Shelf Registration Statement, and all amendments, supplements and
replacements (if any, to the extent any prior such registration statement
expires) to such registration statement, including post-effective amendments, in
each case including the Prospectus contained therein, all exhibits thereto and
all documents incorporated by reference therein.
(ss)     “Suspension Period” shall have the meaning set forth in Section
3.2(a)(viii).
(tt)    “Transfer” means any offer, sale, assignment, grant of option to
purchase, pledge, hypothecation, transfer or other disposition or encumbrance of
any Registrable Securities or any beneficial interest therein, or the entry into
any binding contract, agreement or arrangement providing for any of the
foregoing, provided that, “Transfer” shall not include (i) the tendering of
Registrable Securities into any publicly announced tender offer for more than
50% of the issued and outstanding Common Stock or (ii) the exchange or
conversion of Registrable Securities into cash, securities or other
consideration in connection with any merger, consolidation or reorganization
pursuant to which the holders of the voting shares of Common Stock immediately
before such transaction will hold less than 50% of the voting securities of the
entity surviving or resulting from such transaction.
ARTICLE II
Legend
2.1.    Securities Act Legend. Each certificate representing securities of the
Company will bear a legend substantially in the following form or as otherwise
determined by the Company until sold pursuant to, and in accordance with, the
plan of distribution contained in an effective registration statement or such
restriction is no longer required by applicable law, as determined by the
Company:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT SUCH REGISTRATION OR
THE DELIVERY TO THE ISSUER OF AN OPINION OF COUNSEL, OR IF PURSUANT TO RULE 144,
A WRITTEN STATEMENT, SATISFACTORY TO THE ISSUER, THAT SUCH DISPOSITION WILL NOT
REQUIRE REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS.”
The Company will make a notation on its records and give instructions to any
transfer agent of its equity securities to implement the restrictions on
transfer established in this Agreement. Each Holder agrees and consents to the
entry of stop transfer instructions by the Company or any such transfer agent in
order to enforce the restrictions on transfer established in this Agreement.

Page 5

--------------------------------------------------------------------------------






ARTICLE III
Registration
3.1.    Shelf Registration Statement.
(a)    Registration Requirement. Within 45 (forty-five) days of the Exchange
Date, the Company shall, at its option, file with the SEC a Shelf Registration
Statement, or file a prospectus supplement to an effective Automatic Shelf
Registration Statement on file with the SEC containing the Selling Stockholder
Information, with the SEC meeting the requirements of the Securities Act and use
commercially reasonable efforts to cause such Shelf Registration Statement to be
declared effective by the SEC. No Holder of Registrable Securities shall be
entitled to include any of its Registrable Securities in any Shelf Registration
pursuant to this Agreement unless and until such Holder agrees in writing to be
bound by all of the provisions of this Agreement applicable to such Holder and
furnishes to the Company in writing (or if not furnished within 10 (ten)
business days after receipt of a request therefor, the Company shall be entitled
to file a prospectus supplement or a post-effective amendment to any then
effective registration statement following the receipt of such Selling
Stockholder Information), the Selling Stockholder Information. Each Holder as to
which any Shelf Registration is being effected agrees to furnish to the Company
all Selling Stockholder Information with respect to such Holder necessary to
make the Selling Stockholder Information previously furnished to the Company by
such Holder not materially misleading.
(b)    Effectiveness Requirement. Subject to the terms and conditions of Section
3.2(a)(viii), the Company will use its commercially reasonable efforts to keep
the Shelf Registration Statement continuously effective under the Securities Act
until all of the Registrable Securities covered by such Shelf Registration
Statement have been sold pursuant to such Shelf Registration Statement or cease
to be Registrable Securities or this Agreement otherwise terminates in
accordance with its terms (the “Effectiveness Period”).
(c)    Underwritten Offerings; Selection of Underwriters. If any Holder(s)
intends to distribute the Registrable Securities covered by the Shelf
Registration Statement by means of an underwritten offering of Registrable
Securities of at least $50 million in Market Value (a “Qualified Offering”), it
will so advise the Company in writing (the “Qualified Offering Notice”), and
within 10 (ten) business days of the receipt thereof, the Company will give
written notice of such request to all Holders. In such event, the selling
Holders will use one or more investment banker(s) and/or manager(s) to
administer the offering, subject to the Company’s prior written consent of the
selection of such investment banker(s) and/or manager(s), which consent shall
not be unreasonably withheld. If and only if the offering is a Qualified
Offering, the Company and each such Holder will (together with the other Holders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form approved by the Company with the
underwriter or underwriters selected for such underwriting (and will complete
and execute all questionnaires, powers of attorney, indemnities, and other
documents reasonably required under the terms of such underwriting
arrangements). The right of any Holder to an underwritten registration pursuant
to this Section 3 will be conditioned upon such Holder’s participation in such
underwriting and the inclusion of the Holder’s Registrable Securities that it
wishes to sell in the underwriting. If any Holder disapproves of the terms of
the underwriting, such Holder may elect to withdraw therefrom by written notice
to the Company, the managing underwriter and the other Holders. In no event

Page 6

--------------------------------------------------------------------------------




shall the Holders collectively be entitled to (i) more than three Qualified
Offerings and (ii) more than one Qualified Offering in any twelve-month period
pursuant to this Section 3.1.
3.2.    Shelf Registration Procedures.
(a)    Company Obligations. In accordance with the registration obligations of
the Company under Section 3.1, the Company will, as applicable, from and after
the Exchange Date until the end of the Effectiveness Period:
(i)    use commercially reasonable efforts to have a Shelf Registration
Statement declared effective or file a prospectus supplement to an effective
Automatic Shelf Registration Statement on file with the SEC on or prior to 45
(forty-five) days following the Exchange Date;
(ii)    as promptly as reasonably practicable, prepare and file with the SEC
such amendments or post-effective amendments to the Shelf Registration Statement
as may be necessary to keep the Shelf Registration Statement continuously
effective during the Effectiveness Period (except as otherwise set forth
herein); cause the related Prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act;
(iii)    at least three (3) business days prior to the filing of the Shelf
Registration Statement (other than an Automatic Shelf Registration Statement),
or any Prospectus, amendment or supplement thereto, furnish a copy thereof to
each selling Holder and its counsel;
(iv)    deliver to the selling Holder, without charge, as many copies of the
Prospectus as it may reasonably request (the Company hereby consenting to the
use of each such Prospectus by such selling Holder in connection with the
offering and sale of the Registrable Securities covered by such Prospectus) and
a reasonable number of copies of the Shelf Registration Statement and any
post-effective amendments thereto and any supplements to the Prospectus,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);
(v)    use commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such U.S.
jurisdictions as the selling Holders reasonably request and keep such
registration or qualification effective during the Effectiveness Period, and do
any and all other acts and things that may be reasonably necessary or advisable
to enable the selling Holders to consummate the disposition in such
jurisdictions of the Registrable Securities covered by the Shelf Registration
Statement; provided, however, that the Company will not be required (i) to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this clause, (ii) to subject itself to
taxation in any such jurisdiction, (iii) to consent to general service of
process in any such jurisdiction or (iv) to comply with requirements under
so-called “fair, just and equitable standards” under state securities laws;
(vi)    notify each Holder of Registrable Securities, its counsel and the
managing underwriters of an underwritten offering of Registrable Securities, if
any (A) when the Shelf Registration Statement covering such Registrable
Securities has become effective and when

Page 7

--------------------------------------------------------------------------------




any post-effective amendments thereto become effective; (B) of any written
request by the SEC or any state securities authority for amendments and
supplements to such Shelf Registration Statement or Prospectus or for additional
information after such Shelf Registration Statement has become effective; and
(C) of the issuance or threatened issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of such Shelf
Registration Statement or the qualification of the Registrable Securities in any
jurisdiction described in Section 3.2(a)(v) hereof or the initiation of any
proceedings for that purpose;     
(vii)    file the reports required to be filed by it under the Securities Act
and the Exchange Act and the rules and regulations adopted by the SEC thereunder
to make available adequate current public information with respect to the
Company meeting the current public information requirements of Rule 144(c) under
the Securities Act, to the extent required to enable the Holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144;
(viii)    notify each selling Holder, at any time that a prospectus covered by
the Shelf Registration Statement is required to be delivered under the
Securities Act, of the happening of any event of which it has knowledge and as a
result of which the prospectus included in the Shelf Registration Statement as
then in effect would include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, in the light of the circumstances under which
they were made, and, at the request of the Selling Holders, the Company will
promptly prepare a supplement or amendment to such prospectus so that, as
thereafter delivered to the selling Holders, such prospectus, as so amended or
supplemented, will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading, in the
light of the circumstances under which they were made; provided, however, that
at any time, upon written notice to the Holders and for a period not to exceed
ninety (90) days in the aggregate during any calendar year (the “Suspension
Period”), the Company may suspend the use or effectiveness of any registration
statement or prospectus (and the selling Holders hereby agree not to offer or
sell any Registrable Securities pursuant to such registration statement or
prospectus during the Suspension Period) if the Company reasonably believes that
there is or may be in existence material nonpublic information, developments or
events (including, but not limited to, a pending or contemplated merger or
acquisition or other material transaction or similar event) involving the
Company, the failure of which to be disclosed in the prospectus included in the
registration statement could constitute a material misstatement or omission. If
so directed by the Company, all Holders of Registrable Securities registering
shares under any registration statement shall (i) not offer to sell any
Registrable Securities pursuant to any such registration statement or prospectus
during the period in which the delay or suspension is in effect after receiving
notice of such delay or suspension (and, if required, until such Holder receives
copies of the supplemented or amended Prospectus) and (ii) use commercially
reasonable efforts to deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such holders’ possession, of
the Prospectus relating to such Registrable Securities current at the time of
receipt of such notice. The Company covenants and agrees that it shall not
deliver such notice with respect to the Suspension Period unless Company
employees, officers and directors and any other holders of registration rights
with respect to the Company’s Common Stock are also prohibited by the Company
for the duration of such Suspension Period from effecting any public sales of

Page 8

--------------------------------------------------------------------------------




shares of Common Stock beneficially owned by them, if such holders of
registration rights sell pursuant to a registration statement;
(ix)    cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority;
(x)    cause all securities covered by such Shelf Registration Statement to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and to be qualified for trading on each system on which
similar securities issued by the Company are from time to time qualified;
(xi)    provide a transfer agent and registrar for all securities covered by the
Shelf Registration Statement not later than the effective date of the Shelf
Registration Statement or the filing of a prospectus pursuant to an effective
Automatic Shelf Registration Statement and thereafter maintain such a transfer
agent and registrar;
(xii)    take all such other actions as may be reasonably required to expedite
or facilitate the disposition of the securities covered by the Shelf
Registration Statement;
(xiii)    use commercially reasonable efforts to obtain a cold comfort letter
from the Company’s independent public accountants in customary form and covering
such matters of the type customarily covered by cold comfort letters, which
letter shall be addressed to the underwriters;
(xiv)    use commercially reasonable efforts to obtain an opinion from the
Company’s outside counsel in customary form and covering such matters of the
type customarily covered by such opinions, which opinion shall be addressed to
the underwriters and the Holders of such Registrable Securities;
(xv)    make reasonably available for inspection by any underwriter
participating in any registered public offering in which Registrable Securities
are included and any attorney or accountant retained by any such underwriter
(collectively, the “Inspectors”), all financial and other records, and pertinent
corporate documents of the Company (collectively, the “Records”) as shall be
reasonably made available for purposes of a due diligence investigation and
reasonably requested by such Inspector, and cause the Company’s officers,
directors and employees to supply all information reasonably made available for
purposes of a due diligence investigation and reasonably requested by any such
Inspector to enable them to exercise their due diligence responsibility under
the Securities Act with respect to such registered public offering; provided,
however, that Records which the Company determines, in good faith, to be
confidential and which it notifies the Inspectors are confidential shall be kept
confidential by the Inspectors;
(xvi)    in the case of no more than two Qualified Offerings, make the Company’s
executive officers available for a total of five (5) business days to
participate in “road show” presentations in the United States for each such
Qualified Offering; and with respect to any Qualified Offering, make the
Company’s executive officers reasonably available at the Company’s principal
executive offices to discuss the affairs of the Company at times that may be
mutually and reasonably agreed upon; and

Page 9

--------------------------------------------------------------------------------




(xvii)    take reasonable efforts to prevent the entry of any stop order
suspending the effectiveness of a registration statement, and upon the issuance
of any stop order suspending the effectiveness of a registration statement, or
of any order suspending or preventing the use of any related prospectus or
suspending the qualification of any securities included in the Shelf
Registration Statement for sale in any jurisdiction, the Company will use
commercially reasonable efforts promptly to obtain the withdrawal of such order.
(b)    Selling Holder Obligations. In addition to the other obligations of the
Holders contained herein, each Holder agrees that the Company may require each
seller of Registrable Securities as to which any registration is being effected
to furnish to it the Selling Stockholder Information and any other information
that may be required by the Staff of the SEC to be included in the applicable
Shelf Registration Statement and related prospectus, the Company may exclude
from such registration the Registrable Securities of any selling Holder who
fails to furnish such information within ten (10) business days after receiving
such request, and the Company shall have no obligation to register under the
Securities Act the Registrable Securities of a Holder who so fails to furnish
such information.
(c)    Company’s Ability to Postpone. Notwithstanding anything contained herein,
the Company shall have the privilege to (i) postpone, for one time only, the
filing of a Shelf Registration Statement and/or any prospectus and/or (ii)
postpone, for one time in every rolling 12 (twelve) months until such
Registrable Securities are no longer outstanding, a Qualified Offering under
Sections 3.1(c), respectively, for a reasonable period of time (not exceeding 90
days) if the Company furnishes the Holders with a certificate signed by the
Chairman of the Board or the Chief Executive Officer of the Company stating
that, in its good faith judgment, the Company’s board of directors has
determined that effecting the registration or filing such prospectus at such
time and/or effecting a Qualified Offering would adversely affect a material
financing, acquisition, disposition of assets or shares, merger or other
comparable transaction or would require the Company to make public disclosure of
information the public disclosure of which would have a material adverse effect
upon the Company.
3.3.    Holdback Agreements. Each Holder of Registrable Securities agrees not to
effect any public sale or distribution (including sales pursuant to Rule 144) of
equity securities of the Company, or any securities, options, or rights
convertible into or exchangeable or exercisable for such securities, including,
without limitation, any short sale, loan or hedge, during the seven (7) days
prior to and the ninety (90)-day period beginning on the effective date of any
underwritten Shelf Registration Statement in which the Registrable Securities
are included or the pricing date of any underwritten offering pursuant to any
such registration statement (except as part of any such underwritten
registration), or such longer period agreed to by the holders of a majority of
the Registrable Securities participating in such offering, unless the
underwriters managing the registered public offering otherwise agree (the
“Applicable Period”). If requested by the Company, each Holder of Registrable
Securities agrees to execute customary lock-up agreements with the managing
underwriter(s) of an underwritten offering with a duration not to exceed the
Applicable Period in such form as agreed to by the holders of a majority of the
Registrable Securities participating in such underwritten offering.
3.4.    Block-Out Rights. Notwithstanding anything contained herein, the Company
shall not be obligated to effect, or take any action to effect, a Qualified
Offering if, at the time the Company receives either a Qualified Offering
Notice, the Company (i) is actively undertaking an underwritten offering of its
capital stock, (ii) is in active discussions with underwriters, in good faith,
regarding an underwritten offering of its capital stock and it is reasonably
likely that such an underwritten offering will be initiated by the

Page 10

--------------------------------------------------------------------------------




Company or (iii) is actively undertaking an underwritten offering pursuant to an
existing registration rights agreement on the date hereof.
3.5.    Registration Expenses. The Company will pay the Registration Expenses in
connection with the Shelf Registration Statement. All other expenses will be
paid by the Holders, including, without limitation, any legal fees and expenses
of their counsel or other advisors and any underwriting discounts and
commissions and taxes of any kind (including without limitation, transfer taxes)
relating to any disposition, sale or transfer of Registrable Securities. The
term “Registration Expenses” means any and all expenses incident to the
Company’s performance of or compliance with this Agreement, including, without
limitation, all registration and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, and fees and expenses of counsel for the Company and all independent
certified public accountants, including the expenses of “comfort letters”
required by or incident to such performance and compliance.
3.6.    Indemnification; Contribution.
(a)    Indemnification by the Company. In connection with any registration
statement in which a Holder of Registrable Securities is participating, the
Company agrees to indemnify and hold harmless, to the full extent permitted by
law, each such Holder of Registrable Securities, their officers, directors,
members, and employees and each Person who controls such Holder (within the
meaning of the Securities Act) against any and all losses, claims, damages,
liabilities, joint or several, together with reasonable out-of-pocket costs and
expenses (including reasonable attorney’s fees), to which such indemnified party
may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages, or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of, are based upon, are
caused by, or result from (i) any untrue or alleged untrue statement of material
fact contained (A) in any such registration statement, prospectus, or
preliminary prospectus or any amendment thereof or supplement thereto, or (B) in
any application or other document or communication (in this Section 3.6
collectively called an “application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
statement under the “blue sky” or securities laws thereof, (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in light of the circumstances under which they
were made in the case of any prospectus) not misleading, or (iii) any violation
or alleged violation by the Company in connection with any offering under this
Agreement of the federal securities laws, any applicable state law or any rule
or regulation promulgated under the Securities Act, the Exchange Act or any
applicable state securities law, and the Company will reimburse such Holder and
each such director, officer, member and employee for any legal or any other
expenses incurred by them in connection with investigating or defending any such
loss, claim, liability, action, or proceeding; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof), or
expense arises out of, is based upon, is caused by, or results from an untrue
statement or alleged untrue statement, or omission or alleged omission, made in
such registration statement, any such prospectus or preliminary prospectus or
any amendment or supplement thereto, or in any application, in reliance upon,
and in conformity with, written information prepared and furnished to the
Company by such Holder (including, without limitation, the Selling Stockholder
Information) or other indemnified party or underwriter (in the case of an
underwritten offering) expressly for use therein or by such Holder’s failure to
deliver a copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has

Page 11

--------------------------------------------------------------------------------




furnished such Holder with a sufficient number of copies of the same; provided,
further, that the indemnification required by this Section 3.6(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or expense if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld. 
(b)    Indemnification by Selling Holder. In connection with any registration
statement in which a Holder of Registrable Securities is participating, each
such Holder will furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with any
such registration statement or prospectus (including, without limitation, the
Selling Stockholder Information) and, to the full extent permitted by law, will
indemnify and hold harmless the Company, and each of its directors, officers,
agents retained in connection with the transactions contemplated hereby,
employees and each other Person who controls the Company (within the meaning of
the Securities Act) against any losses, claims, damages, liabilities, joint or
several, together with reasonable costs and expenses (including reasonable
attorney’s fees), to which such indemnified party may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages, or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of, are based upon, are caused by, or result from
(i) any untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or in any application, (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in light of the circumstances under which they
were made in the case of any prospectus) not misleading, but only to the extent
that such untrue statement or omission is made in such registration statement,
any such prospectus or preliminary prospectus or any amendment or supplement
thereto, or in any application, in reliance upon and in conformity with written
information prepared and furnished to the Company by such Holder expressly for
use therein (including, for the avoidance of doubt, the Selling Stockholder
Information), or (iii) any violation or alleged violation by such Holder in
connection with any offering under this Agreement of the federal securities
laws, any applicable state law or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any applicable state securities law;
provided, however, that the liability of a Holder under this Section 3.6(b)
shall be limited to the net proceeds (before expenses) received by it from the
sale of Registrable Securities pursuant to such registration statement.
(c)    Conduct of Indemnification Proceedings. Promptly after receipt by an
indemnified party under this Section 3.6 of notice of the commencement of any
action, suit, proceeding, investigation or threat thereof made in writing for
which such indemnified party may make a claim under this Section 3.6, such
indemnified party shall deliver to the indemnifying party a written notice of
the commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel retained by the indemnifying party (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties); provided,
however, that such counsel shall be reasonably satisfactory to the indemnified
party. The failure to deliver written notice to the indemnifying party within a
reasonable time following the commencement of any such action, if it prejudices
or results in forfeiture of rights or defenses, shall relieve such indemnifying
party of any liability to the indemnified party under this Section 3.6, to the
extent of any damage directly suffered by the indemnifying party as a result
thereof. Any reasonable out-of-pocket fees and expenses incurred by the
indemnified party (including any fees and expenses incurred in connection with
investigating or preparing to defend such action

Page 12

--------------------------------------------------------------------------------




or proceeding) shall be paid to the indemnified party, as incurred, within
thirty (30) days of written notice thereof to the indemnifying party. Any such
indemnified party shall have the right to employ separate counsel in any such
action, claim or proceeding and to participate in the defense thereof, but the
fees and expenses of such counsel shall be the expenses of such indemnified
party unless (i) the indemnifying party has agreed to pay such fees and
expenses, (ii) the indemnifying party shall have failed to promptly assume the
defense of such action, claim or proceeding or (iii) the named parties to any
such action, claim or proceeding (including any impleaded parties) include both
such indemnified party and the indemnifying party, and such indemnified party
shall have been advised by counsel that there may be one or more legal defenses
available to it which are different from or in addition to those available to
the indemnifying party (in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such action, claim or proceeding on behalf of
such indemnified party, it being understood, however, that the indemnifying
party shall not, in connection with any one such action, claim or proceeding or
separate but substantially similar or related actions, claims or proceedings in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
additional firm of attorneys (together with appropriate local counsel) at any
time for all such indemnified parties. No indemnifying party shall be liable to
an indemnified party for any settlement of any action, proceeding or claim
without the written consent of the indemnifying party, which consent shall not
be unreasonably withheld.
(d)    Contribution. If the indemnification required by this Section 3.6 from
the indemnifying party is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to in
this Section 3.6:
(i)    The indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action has been committed by, or relates to information supplied by,
such indemnifying party or indemnified parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 3.6(a) and Section
3.6(b), any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. Notwithstanding the foregoing,
the liability of a Holder under this Section 3.6(d) shall be limited to the net
proceeds (before expenses) received by it from the sale of securities pursuant
to the applicable registration statement.
(ii)    The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 3.6(d) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in Section 3.6(d)(i). No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

Page 13

--------------------------------------------------------------------------------




(e)    Full Indemnification. If indemnification is available under this
Section 3.6, the indemnifying parties shall indemnify each indemnified party to
the full extent provided in this Section 3.6 without regard to the relative
fault of such indemnifying party or indemnified party or any other equitable
consideration referred to in Section 3.6(d)(i) hereof.
(f)    Survival. The obligations of the Company, the Holders of Registrable
Securities under this Section 3.6 shall survive the completion of any offering
of securities pursuant to a registration statement under this Agreement, and
otherwise.
ARTICLE IV
Miscellaneous Provisions.
4.1.    Termination. Notwithstanding anything to the contrary set forth herein,
this Agreement will terminate and be of no further force or effect (except as
provided and contemplated in Sections 3.3, 3.4, 3.5, 3.6 and this Article IV)
(i) on the date on which no Registrable Securities are then held by any Holder,
(ii) with respect to any Holder, when such Holder no longer holds any
Registrable Securities and (iii) with respect to any Registrable Securities,
when such Registrable Securities are no longer outstanding.
4.2.    Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given: (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or (d)
on the fifth business day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications, to be
valid, must be addressed as follows:
If to the Company:    Strategic Hotels & Resorts, Inc.
200 West Madison Street, Suite 1700
Chicago, IL 60606
Attn: General Counsel
Facsimile: (312) 658-5799
with a copy (which will not constitute notice) to:


Paul Hastings LLP
75 East 55th Street
New York, New York 10022
Attn: Michael L. Zuppone, Esq.


If to the Holder:
To the address for such Holder on the books and records of the Company as the
same may be changed from time to time by notice from such Holder to the Company
in accordance with this Section 4.2.



4.3.    No Third Party Beneficiaries. Nothing in this Agreement will create,
confer or be deemed to create or confer any third party beneficiary rights in
any person or other legal entity not party to this Agreement.
4.4.    Assignment. The rights and obligations of the Put Holders pursuant to
this Agreement are not assignable except that such rights and obligations as
they relate to a particular security will be

Page 14

--------------------------------------------------------------------------------




automatically assigned to any transferee of such security if such security was
transferred in a Permitted Transfer. Any attempted assignment of such rights and
obligations in violation of this Section 4.4 will be null and void. The
provisions of this Agreement will be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns.
4.5.    Amendment. No amendment, modification or supplement of or to this
Agreement will be effective unless made in writing and signed by the Company and
the holders of at least a majority of the Registrable Securities, provided,
however, an amendment that is prejudiced against one or more Holder(s) of
Registrable Securities must be consented to by the prejudiced parties.
4.6.    Waivers. No waiver of any provision of this Agreement, or consent to any
departure from its terms, will be effective unless made in writing and signed by
the party giving such waiver or consent. No action (other than a waiver) taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, will be deemed to constitute a waiver, by the party
taking such action, of the other party’s compliance with any covenant or
agreement contained in this Agreement. No delay or omission on the part of any
party in exercising any right or remedy under this Agreement will operate as a
waiver thereof or of any other right or remedy. No waiver by any party of any
right or remedy under this Agreement on any one occasion will be deemed a bar to
or waiver of the same or any other right or remedy on any future occasion. No
partial exercise of any right or remedy under this Agreement by any party will
preclude any further exercise thereof or the exercise of any other right or
remedy.
4.7.    Further Assurances. Each party to this Agreement hereby covenants and
agrees, without the necessity of any further consideration, to execute and
deliver any and all such further documents and take any and all such other
actions as may be reasonably necessary or appropriate to carry out the intent
and purposes of this Agreement.
4.8.    Interpretation.
(a)    The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.
(b)    The terms “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.
(c)    When a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article, Section, Exhibit or
Schedule of this Agreement unless otherwise specified.
(d)    The words “include”, “includes”, and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”,
unless otherwise specified.
(e)    A reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns.
(f)    Reference to any law means such law as amended, modified, codified,
replaced or reenacted, and all rules and regulations promulgated thereunder.

Page 15

--------------------------------------------------------------------------------




(g)    The parties have participated jointly in the negotiation and drafting of
this Agreement. Any rule of construction or interpretation otherwise requiring
this Agreement to be construed or interpreted against any party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.
4.9.    Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
4.10.    Business Days. If the last or appointed day for the taking of any
action required under this Agreement, or the expiration of any right granted in
this Agreement, is a Saturday, Sunday or legal holiday in the State of New York
and/or Maryland, then such action may be taken or such right may be exercised on
the next succeeding day that is not a Saturday, Sunday or legal holiday in the
State of New York and/or Maryland.
4.11.    Entire Agreement. This Agreement represents, and is intended to be, a
complete statement of all of the terms and the arrangements between the Company
and the Put Holders with respect to the matters provided for herein, supersedes
any and all previous oral or written and all contemporaneous oral agreements,
understandings, negotiations and discussions between the Company and the Put
Holders with respect to those matters.
4.12.    Remedies. All remedies under this Agreement are cumulative and are not
exclusive of any other remedies provided by applicable law. The parties agree
and acknowledge that money damages may not be an adequate remedy for any breach
by a party of the provisions of this Agreement and that the any party may in its
sole discretion apply to a court of law or equity of competent jurisdiction
(without posting any bond or other security) for specific performance and for
other injunctive relief to enforce or prevent violation of the provisions of
this Agreement.
4.13.    Governing Law. This Agreement and the exhibits and schedules hereto
shall be governed by and interpreted and enforced in accordance with the laws of
the State of New York, without giving effect to any choice of law or conflict of
laws rules or provisions (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.
4.14.    Counterparts. This Agreement may be executed in counterparts, and any
party hereto may execute such counterpart, each of which when executed and
delivered shall be deemed to be an original and both of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become effective when all parties hereto shall have received a counterpart
hereof signed by the other parties hereto. The parties agree that the delivery
of this Agreement may be effected by means of an exchange of electronic, pdf or
facsimile signatures.
* * * Remainder of Page Intentionally Left Blank * * *



Page 16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date and year first written above.
STRATEGIC HOTELS & RESORTS, INC.
By:     /s/ Diane Morefield
Name:    Diane Morefield
Title:
Executive Vice President and Chief Financial Officer

MONROE EH HOLDINGS TRUST




By:     /s/ Steven S. Siegel
Name:    Steven S. Siegel
Title: President
MONROE EH TRS, LLC




By:     /s/ Steven S. Siegel
Name:    Steven S. Siegel
Title: COO, VP and Secretary
MONROE EH CONDO INVESTMENT, LLC




By:     /s/ Steven S. Siegel
Name:    Steven S. Siegel
Title: COO, VP and Secretary





Registration Rights Agreement – Signature Page